Exhibit 10.1

EXHIBIT SEP

PARTNERSHIP UNIT DESIGNATION

DESIGNATION OF

6.625% SERIES E CUMULATIVE REDEEMABLE PREFERRED UNITS

Reference is made to the Second Amended and Restated Agreement of Limited
Partnership (the “Partnership Agreement”) of Gladstone Commercial Limited
Partnership, a Delaware limited partnership (the “Partnership”), of which this
Partnership Unit Designation shall become a part.

Capitalized terms used herein and not defined herein shall have the meanings
ascribed thereto in the Partnership Agreement. Section references are (unless
otherwise specified) references to sections in this Partnership Unit
Designation.

The General Partner has set forth in this Partnership Unit Designation the
following description of the preferences and other rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption of a class and series of Partnership Interests to be
represented by Partnership Units which are designated as the “6.625% Series E
Cumulative Redeemable Preferred Units”:

1. Number of Units and Designation. A series of cumulative redeemable preferred
units, designated the “6.625% Series E Cumulative Redeemable Preferred Units”
(the “Series E Preferred Units”) is hereby established and the number of units
constituting such Series E Preferred Units shall be 4,000,000.

2. Definitions.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which state or federally chartered banking institutions in New York, New York
are not required to be open.

“Change of Control” shall have the meaning set forth in Section 6(a) hereof.

“Charter” shall mean the charter of Gladstone Commercial Corporation.

“Delisting Event” shall mean, after the original issuance of the Series E
Preferred Stock, the following have occurred and are continuing: both (a) the
shares of Series E Preferred Stock are no longer listed on the NYSE, the NYSE
American or Nasdaq, or listed or quoted on an exchange or quotation system that
is a successor to the NYSE, the NYSE American or Nasdaq, and (b) Gladstone
Commercial Corporation is not subject to the reporting requirements of the
Exchange Act, but any Series E Preferred Stock is still outstanding.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Holder Optional Redemption Date” shall have the meaning set forth in
Section 7(a) hereof.

 

1



--------------------------------------------------------------------------------

“Holder Optional Redemption Price” shall have the meaning set forth in
Section 7(a) hereof.

“Nasdaq” shall mean the Nasdaq Stock Market.

“NYSE” shall mean the New York Stock Exchange.

“NYSE American” shall mean the NYSE American.

“Optional Redemption Right” shall have the meaning set forth in Section 5(b)
hereof.

“Original Issue Date” shall mean the date of original issue of the Series E
Preferred Units.

“Parity Preferred Unit” shall mean all other classes and series of preferred
units of the Partnership ranking on parity with the Series E Preferred Units as
to the payment of dividends and the distribution of assets upon liquidation,
dissolution or winding up of the affairs of the Partnership.

“Series A Preferred Unit” shall mean the 7.75% Series A Cumulative Redeemable
Preferred Units, par value $0.001 per share, of the Partnership.

“Series B Preferred Unit” shall mean the 7.50% Series B Cumulative Redeemable
Preferred Units of the Partnership.

“Series D Preferred Unit” shall mean the 7.00% Series D Cumulative Redeemable
Preferred Units of the Partnership.

“Series E Dividend Payment Date” shall have the meaning set forth in
Section 3(a) hereof.

“Series E Dividend Period” shall mean the respective period commencing on and
including the first day of each month and ending on and including the last day
of each month (other than the initial Series E Dividend Period and the Series E
Dividend Period during which any of the Series E Preferred Units are redeemed or
otherwise acquired by the Partnership).

“Series E Dividend Record Date” shall have the meaning set forth in Section 3(a)
hereof.

“Series E Preferred Stock” shall mean the 6.625% Series E Cumulative Redeemable
Preferred Stock of Gladstone Commercial Corporation.

“Series E Preferred Unit” shall have the meaning set forth in Section 1 hereof.

“Special Optional Redemption Right” shall have the meaning set forth in
Section 6(a) hereof.

 

2



--------------------------------------------------------------------------------

3. Dividends and Distributions.

(a) Subject to the preferential rights of the holders of any Partnership
Interest of the Partnership ranking senior to the Series E Preferred Units as to
dividends, the holders of the then outstanding Series E Preferred Units shall be
entitled to receive, when, as and if authorized and declared by the General
Partner, out of funds legally available for the payment of dividends, cumulative
cash dividends at the rate of 6.625% per annum of the $25.00 liquidation
preference per unit (equivalent to a fixed annual amount of $1.65625 per unit).
Such dividends shall accrue and be cumulative from and including the Original
Issue Date, or, if later, shall be cumulative from the most recent Series E
Dividend Payment Date on which dividends have been paid in full, and shall be
payable monthly in arrears on the last day of each month or, if such date is not
a Business Day, on the immediately succeeding Business Day, or on such later
date as designated by the General Partner, with the same force and effect as if
paid on such date (each, a “Series E Dividend Payment Date”). Dividends shall be
payable to holders of record of the Series E Preferred Units as they appear in
the ownership records of the Partnership at the close of business on the
applicable record date, which shall be the date designated by the General
Partner as the record date for the payment of dividends on the Series E
Preferred Units that is not more than 35 nor fewer than 10 days prior to the
scheduled Series E Dividend Payment Date (each, a “Series E Dividend Record
Date”). The amount of any dividend payable on the Series E Preferred Units for
any partial Series E Dividend Period and for the initial Series E Dividend
Period shall be prorated and computed on the basis of a 360-day year consisting
of twelve 30-day months.

(b) No dividends on Series E Preferred Units shall be authorized or declared by
the General Partner or paid or set apart for payment by the Partnership at such
time as the terms and provisions of any agreement of the Partnership, including
any agreement relating to its indebtedness, prohibits such authorization,
declaration, payment or setting apart for payment or provides that such
authorization, declaration, payment or setting apart for payment of such
distributions would constitute a breach thereof or a default thereunder, or if
such authorization, declaration, payment or setting apart for payment shall be
restricted or prohibited by law.

(c) Notwithstanding the foregoing Section 3(b), dividends on the Series E
Preferred Units shall accrue whether or not the Partnership has earnings,
whether or not there are funds legally available for the payment of such
distributions and whether or not such dividends are authorized and declared by
the General Partner. No interest, or sum of money in lieu of interest, shall be
payable in respect of any dividend payment or payments on the Series E Preferred
Units which may be in arrears.

(d) Except as provided in Section 3(e) below, unless full cumulative dividends
on the Series E Preferred Units for all past Series E Dividend Periods that have
ended shall have been or contemporaneously are (i) declared and paid in cash or
(ii) declared and a sum sufficient for the payment thereof in cash is set apart
for such payment, no dividends shall be declared and paid or declared and set
apart for payment and no other distribution of cash or other property may be
declared and made, directly or indirectly, on or with respect the Common Units,
any Parity Preferred Units or any other class or series of Partnership Interest
of the Partnership ranking junior to the Series E Preferred Units (other than a
dividend paid in Common Units,

 

3



--------------------------------------------------------------------------------

Parity Preferred Units or any other class or series of Partnership Interest
ranking junior to the Series E Preferred Units as to payment of dividends and
the distribution of assets upon liquidation, dissolution or winding up of the
affairs of the Partnership), nor shall any Common Units, Parity Preferred Units
or any other class or series of Partnership Interest of the Partnership ranking,
as to payment of dividends and the distribution of assets upon liquidation,
dissolution or winding up of the affairs of the Partnership, junior to the
Series E Preferred Units be redeemed, purchased or otherwise acquired for any
consideration or any moneys be paid to or made available for a sinking fund for
the redemption of any such units (except (i) by conversion into or exchange for
Common Units or any other class or series of Partnership Interest of the
Partnership ranking junior to the Series E Preferred Units as to payment of
dividends and the distribution of assets upon liquidation, dissolution or
winding up of the affairs of the Partnership, (ii) for the purchase of Series E
Preferred Units, Parity Preferred Units or any other class or series of
Partnership Units of the Partnership ranking, as to payment of dividends and the
distribution of assets upon liquidation, dissolution or winding up of the
affairs of the Partnership, junior to the Series E Preferred Units, pursuant to
the Charter to the extent necessary to preserve Gladstone Commercial
Corporation’s status as a REIT and (iii) for the purchase of Parity Preferred
Units pursuant to a purchase or exchange offer made on the same terms to holders
of all outstanding Series E Preferred Units).

(e) When dividends are not paid in full (or a sum sufficient for such full
payment is not so set apart) upon the Series E Preferred Units and any Parity
Preferred Units, all dividends declared upon the Series E Preferred Units and
any Parity Preferred Units shall be declared pro rata so that the amount
declared per unit of Series E Preferred Units and such Parity Preferred Units
shall in all cases bear to each other the same ratio that accrued dividends per
unit on the Series E Preferred Units and such Parity Preferred Units (which
shall not include any accrual in respect of unpaid dividends on such Parity
Preferred Units for prior dividend periods if such Parity Preferred Units do not
have a cumulative dividend) bear to each other.

(f) Holders of Series E Preferred Units shall not be entitled to any dividend,
whether payable in cash, property or other Partnership Interest, in excess of
full cumulative dividends on the Series E Preferred Units as provided herein.
Any dividend payment made on the Series E Preferred Units shall first be
credited against the earliest accrued but unpaid dividends due with respect to
such units which remain payable. Accrued but unpaid dividends on the Series E
Preferred Units shall accumulate as of the Series E Dividend Payment Date on
which they first become payable.

4. Liquidation Preference. Upon any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Partnership, before any
distribution or payment shall be made to holders of Common Units or any other
class or series of Partnership Interest of the Partnership ranking, as to rights
upon liquidation, dissolution or winding up of the affairs of the Partnership,
junior to the Series E Preferred Units, the holders of the Series E Preferred
Units shall be entitled to be paid out of the assets of the Partnership legally
available for distribution to its partners a liquidation preference of $25.00
per unit, plus an amount equal to any accrued and unpaid dividends (whether or
not authorized or declared) to and including the date of payment, but without
interest. If, upon any such voluntary or involuntary liquidation, dissolution or
winding up, the available assets of the Partnership are insufficient to pay the
full amount of the

 

4



--------------------------------------------------------------------------------

liquidating distributions on all outstanding Series E Preferred Units and the
corresponding amounts payable on all Parity Preferred Units, the holders of the
Series E Preferred Units and each such holder of any Parity Preferred Units
shall share ratably in any such distribution of assets in proportion to the full
liquidating distributions to which they would otherwise be respectively
entitled. Written notice of any such voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Partnership, stating the payment
date or dates when, and the place or places where, the amounts distributable in
such circumstances shall be payable, shall be given by first-class mail, postage
pre-paid, not less than 30 nor more than 60 days prior to the payment date
stated therein, to each record holder of Series E Preferred Units at the
respective addresses of such holders as the same shall appear on the ownership
records of the Partnership. After payment of the full amount of the liquidating
distributions to which they are entitled, the holders of Series E Preferred
Units shall have no right or claim to any of the remaining assets of the
Partnership. The consolidation or merger of the Partnership with or into any
other corporation, trust or other entity, or the voluntary sale, lease, transfer
or conveyance of all or substantially all of the property or business of the
Partnership, shall not be deemed to constitute a liquidation, dissolution or
winding up of the affairs of the Partnership.

5. Optional Redemption by the Partnership. The Series E Preferred Units shall be
subject to redemption by the Partnership as provided below:

(a) Series E Preferred Units shall not be redeemable prior to October 4, 2024,
except as set forth in Section 6 below or to maintain the qualification of
Gladstone Commercial Corporation as a REIT.

(b) On or after October 4, 2024, the Partnership, at the option of the General
Partner, upon not fewer than 30 nor more than 60 days’ written notice, may
redeem the Series E Preferred Units, in whole or in part, at any time or from
time to time, for cash at a redemption price of $25.00 per share, plus an amount
equal to any accrued and unpaid dividends (whether or not authorized or
declared) thereon to, but not including, the date fixed for redemption, without
interest, to the extent the Partnership has funds legally available therefor
(the “Optional Redemption Right”). If fewer than all of the outstanding Series E
Preferred Units are to be redeemed, the Series E Preferred Units to be redeemed
shall be redeemed pro rata (as nearly as may be practicable without creating
fractional units) by lot or by any other equitable method that the Partnership
determines will not violate the 9.8% ownership limit applicable to a Limited
Partner. If redemption is to be by lot and, as a result, any holder of Series E
Preferred Units, other than a Limited Partner holder of Series E Preferred Units
that has received an exemption from the 9.8% ownership limit, would have actual
ownership or constructive ownership of more than 9.8% of the issued and
outstanding Partnership Interests of the Partnership, because such holder’s
Series E Preferred Units were not redeemed, or were only redeemed in part, then
the Partnership shall redeem the requisite number of units of Series E Preferred
Units of such holder such that no Limited Partner shall own Partnership Interest
the Partnership in excess of the 9.8% ownership limitation subsequent to such
redemption. Holders of Series E Preferred Units to be redeemed shall surrender
such Series E Preferred Units at the place, or in accordance with the book entry
procedures, designated in the notice of redemption and shall be entitled to the
redemption price of $25.00 per share, plus an amount equal to all accrued and
unpaid dividends thereon, payable upon such redemption following such surrender.
So long as full cumulative dividends on the Series E Preferred Units for all
past Series E Dividend Periods that have ended

 

5



--------------------------------------------------------------------------------

shall have been or contemporaneously are declared and paid in cash or declared
and a sum sufficient for the payment thereof is set apart for payment, nothing
herein shall prevent or restrict the Partnership’s right or ability to purchase,
from time to time all or any part of the Series E Preferred Units at such price
or prices as the Partnership may determine, subject to the provisions of
applicable law as duly authorized by the General Partner.

(c) Unless full cumulative dividends on the Series E Preferred Units for all
past Dividend Periods that have ended shall have been or contemporaneously are
declared and paid in cash or declared and a sum sufficient for the payment
thereof is set apart for payment, no Series E Preferred Units shall be redeemed
pursuant to this Section 5 unless all outstanding Series E Preferred Units are
simultaneously redeemed, and the Partnership shall not purchase or otherwise
acquire directly or indirectly any Series E Preferred Units or any Parity
Preferred Units (except by conversion into or exchange for Partnership Interests
of the Partnership ranking junior to the Series E Preferred Units as to payment
of dividends and the distribution of assets upon liquidation, dissolution or
winding up of the affairs of the Partnership); provided, however, that the
foregoing shall not prevent (i) the purchase of Series E Preferred Units or any
other Parity Preferred Units or other Partnership Interests of the Partnership
ranking junior to the Series E Preferred Units, pursuant to the Charter to
ensure that Gladstone Commercial Corporation meets the requirements for
qualification as a REIT for federal income tax purposes or (ii) the purchase or
other acquisition of Series E Preferred Units or any other class or series
Parity Preferred Units or Partnership Interest ranking junior to the Series E
Preferred Units, pursuant to a purchase or exchange offer made on the same terms
to holders of all outstanding Series E Preferred Units.

(d) Notice of redemption pursuant to this Section 5 shall be mailed by the
Partnership, postage prepaid, not fewer than 30 nor more than 60 days prior to
the redemption date, addressed to the respective holders of record of the Series
E Preferred Units to be redeemed at their respective addresses as they appear on
the ownership records of the Partnership. No failure to give such notice or
defect therein shall affect the validity of the proceedings for the redemption
of any Series E Preferred Units except as to the holder to whom such notice was
defective or not given. In addition to any information required by law or by the
applicable rules of any exchange upon which the Series E Preferred Units may be
listed or admitted to trading, each such notice shall state: (i) the redemption
date; (ii) the redemption price; (iii) the number of Series E Preferred Units to
be redeemed; (iv) the place or places where the certificates, if any,
representing the Series E Preferred Units are to be surrendered for payment of
the redemption price; (v) the procedures for surrendering uncertificated the
Series E Preferred Units for payment of the redemption price; (vi) that
dividends on the Series E Preferred Units to be redeemed shall cease to
accumulate on such redemption date; and (vii) that payment of the redemption
price plus an amount equal to any accrued and unpaid dividends thereon shall be
made upon presentation and surrender of such Series E Preferred Units. If fewer
than all of the Series E Preferred Units held by any holder are to be redeemed,
the notice mailed to such holder shall also specify the number of Series E
Preferred Units held by such holder to be redeemed. Notwithstanding anything
else to the contrary herein, the Partnership shall not be required to provide
notice to the holder of Series E Preferred Units in the event such holder’s
Series E Preferred Units are redeemed in order for Gladstone Commercial
Corporation to qualify or to maintain the its status as a REIT. Any redemption
of Series E Preferred Units may be made conditional on such factors as may be
determined by the General Partner and as set forth in the notice of redemption.

 

6



--------------------------------------------------------------------------------

6. Special Optional Redemption by the Partnership.

(a) Upon the occurrence of a Change of Control or a Delisting Event, the
Partnership, at its option, upon not fewer than 30 nor more than 60 days’
written notice, may redeem the Series E Preferred Units, in whole or in part,
within 120 days after the first date on which such Change of Control occurred or
120 days after the date of the Delisting Event, as applicable, for cash at a
redemption price of $25.00 per share, plus an amount equal to any accrued and
unpaid dividends (whether or not authorized or declared) thereon to, but not
including, the date fixed for redemption (the “Special Optional Redemption
Right”).

A “Change of Control” occurs when, after the Original Issue Date, the following
have occurred and are continuing:

(i) the acquisition by any person, including any syndicate or group deemed to be
a “person” under Section 13(d)(3) of the Exchange Act of beneficial ownership,
directly or indirectly, through a purchase, merger or other acquisition
transaction or series of purchases, mergers or other acquisition transactions of
stock of Gladstone Commercial Corporation entitling that person to exercise more
than 50% of the total voting power of all stock of Gladstone Commercial
Corporation entitled to vote generally in the election of directors (except that
such person shall be deemed to have beneficial ownership of all securities that
such person has the right to acquire, whether such right is currently
exercisable or is exercisable only upon the occurrence of a subsequent
condition); and

(ii) following the closing of any transaction referred to in (i) above, neither
Gladstone Commercial Corporation nor the acquiring or surviving entity has a
class of common securities (or American Depositary Receipts representing such
securities) listed on the NYSE, the NYSE American or Nasdaq or listed or quoted
on an exchange or quotation system that is a successor to the NYSE, the NYSE
American or Nasdaq.

(b) Notice of redemption pursuant to this Section 6 shall be mailed by the
Partnership, postage prepaid, not fewer than 30 nor more than 60 days prior to
the redemption date, addressed to the respective holders of record of the Series
E Preferred Units to be redeemed at their respective addresses as they appear on
the ownership records of the Partnership. No failure to give such notice or
defect therein shall affect the validity of the proceedings for the redemption
of any Series E Preferred Units except as to the holder to whom such notice was
defective or not given. In addition to any information required by law or by the
applicable rules of any exchange upon which the Series E Preferred Units may be
listed or admitted to trading, each such notice shall state: (i) the redemption
date; (ii) the redemption price; (iii) the number of Series E Preferred Units to
be redeemed; (iv) the place or places where the certificates, if any,
representing the Series E Preferred Units are to be surrendered for payment of
the redemption price; (v) the procedures for surrendering uncertificated Series
E Preferred Units for payment of the redemption price; (vi) that dividends on
the Series E Preferred Units to be redeemed shall cease to accumulate on such
redemption date; (vii) that payment of the redemption price plus an amount equal
to any accrued and unpaid dividends thereon shall be made upon presentation and
surrender of such Series E Preferred Units; and (viii) that the Series E
Preferred Units are being redeemed pursuant to the Special Optional Redemption
Right in connection with the occurrence of a Change of Control or a Delisting
Event, as applicable, and a brief description of the

 

7



--------------------------------------------------------------------------------

transaction or transactions constituting such Change of Control or Delisting
Event, as applicable. If fewer than all of the Series E Preferred Units held by
any holder are to be redeemed, the notice mailed to such holder shall also
specify the number of Series E Preferred Units held by such holder to be
redeemed. In this case, the Partnership shall determine the number of Series E
Preferred Units to be redeemed in the manner described in Section 5(b) above.

7. Redemption at Option of Holders Upon a Change of Control or Delisting Event.

(a) If a Change of Control or Delisting Event occurs at any time the Series E
Preferred Units are outstanding, then each holder of Series E Preferred Units
shall have the right, at such holder’s option, to require the Partnership to
redeem for cash, out of funds legally available therefor, any or all of such
holder’s of Series E Preferred Units, on a date specified by the Partnership
that can be no earlier than 30 days and no later than 60 days following the date
of delivery by the Partnership of a notice of the Change of Control or Delisting
Event, as applicable (the “Holder Optional Redemption Date”), at a redemption
price of $25.00 per share, plus an amount equal to all accrued but unpaid
dividends (whether or not authorized or declared) thereon to, but not including,
the Holder Optional Redemption Date (the “Holder Optional Redemption Price”);
provided, however, that a holder shall not have any right of redemption with
respect to any Series E Preferred Units being called for redemption pursuant to
the Optional Redemption Right or the Special Optional Redemption Right or
pursuant to the Charter in order to preserve its status as a REIT, to the extent
the Partnership has delivered notice of its intent to redeem such Series E
Preferred Units on or prior to the date of delivery by the Partnership of a
notice of the Change of Control or Delisting Event, as applicable.

(b) Within 15 days following the occurrence of a Change of Control or a
Delisting Event, the Partnership shall provide to the holders of Series E
Preferred Units a notice of the Change of Control or Delisting Event, as
applicable, which notice shall be addressed to the respective holders of record
of Series E Preferred Units at their respective addresses as they appear on the
ownership records of the Partnership and shall specify: (i) the events
constituting the Change of Control or Delisting Event, as applicable; (ii) the
date of the Change of Control or Delisting Event, as applicable; (iii) the
Holder Optional Redemption Date; (iv) the Holder Optional Redemption Price;
(v) the place or places where the certificates, if any, representing the Series
E Preferred Units are to be surrendered for payment of the Holder Optional
Redemption Price; and (vi) the procedures for surrendering uncertificated Series
E Preferred Units for payment of the Holder Optional Redemption Price. The
failure of the Partnership to give the foregoing notice or any defect contained
therein shall not limit the redemption rights of the holders of Series E
Preferred Units or affect the validity of any proceedings for the redemption of
Series E Preferred Units.

8. Additional Provisions Relating to Redemption.

(a) If (i) notice of redemption of any unit of Series E Preferred Units has been
given (in the case of a redemption of the Series E Preferred Units other than
pursuant to Section 7 above or to preserve the status of Gladstone Commercial
Corporation as a REIT), (ii) the funds necessary for such redemption have been
set apart by the Partnership in trust for the benefit of the holders of Series E
Preferred Units to be redeemed and (iii) irrevocable instructions have

 

8



--------------------------------------------------------------------------------

been given to pay the redemption price of $25.00 per unit plus an amount equal
to all accrued and unpaid dividends thereon, then from and after the redemption
date, dividends shall cease to accrue on such units of Series E Preferred Units,
such Series E Preferred Units shall no longer be deemed outstanding, and all
rights of the holders of such redeemed Series E Preferred Units shall terminate,
except the right to receive the redemption price of $25.00 per unit plus an
amount equal to all accrued and unpaid dividends thereon payable upon such
redemption, without interest.

(b) If a redemption date falls after a Series E Dividend Record Date and on or
prior to the corresponding Series E Dividend Payment Date, each holder of Series
E Preferred Units on such Series E Dividend Record Date shall be entitled to the
dividend payable on such units on the corresponding Series E Dividend Payment
Date, notwithstanding the redemption of such units on or prior to such Series E
Dividend Payment Date, and each holder of Series E Preferred Units that are
redeemed on such redemption date shall be entitled to the dividends, if any,
accruing after the end of the Series E Dividend Period to which such Series E
Dividend Payment Date relates up to and including, the date of redemption.
Except as provided herein, the Partnership shall make no payment or allowance
for unpaid dividends, whether or not in arrears, on Series E Preferred Units for
which a notice of redemption has been given.

9. Voting Rights. Holders of the Series E Preferred Units will not have any
voting rights.

10. Conversion. The Series E Preferred Units shall not be convertible into or
exchangeable for any other property or securities of the Partnership or any
other entity.

11. Ranking. In respect of rights to the payment of dividends and the
distribution of assets in the event of any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Partnership, the Series E
Preferred Units shall rank (i) senior to the Common Units, the Senior Common
Units and any other class or series of Partnership Interest of the Partnership,
the terms of which expressly provide that such Partnership Interest ranks junior
to the Series E Preferred Units as to the payment of dividends or the
distribution of assets upon liquidation, dissolution or winding up of the
affairs of the Partnership, (ii) on a parity with the Series A Preferred Units,
the Series B Preferred Units, the Series D Preferred Units and any other class
or series of Partnership Interest of the Partnership, the terms of which
expressly provide that such Partnership Interest ranks on parity with the Series
E Preferred Units as to the payment of dividends or the distribution of assets
upon liquidation, dissolution or winding up of the affairs of the Partnership,
and (iii) junior to any other class or series of Partnership Interest of the
Partnership, the terms of which expressly provide that such Partnership Interest
ranks senior to the Series E Preferred Units as to the payment of dividends or
the distribution of assets upon liquidation, dissolution or winding up of the
affairs of the Partnership, and to all existing and future debt obligations of
the Partnership.

12. Status of Acquired Series E Preferred Units. All Series E Preferred Units
redeemed, repurchased or otherwise acquired in any manner by the Partnership
shall be restored to the status of authorized but unissued Common Units.

 

9